Exhibit 10.2

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
ACT AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM, OR IN THE ABSENCE OF RECEIPT BY THE COMPANY OF AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE WARRANT OR SHARES
SOUGHT TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED WITHOUT SUCH
REGISTRATION.

 

THIS WARRANT MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT AS
SPECIFIED IN PARAGRAPHS 2 AND 5 HEREOF.

 

Number     

 

PARADYNE NETWORKS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

THIS CERTIFIES THAT, for value received, NET TO NET TECHNOLOGIES, INC., a
Delaware corporation (“Net to Net”), or its registered assigns, is entitled to
subscribe for and purchase from PARADYNE NETWORKS, INC., a Delaware corporation
(the “Company”), at the price of $5.95 per share at any time from August 3, 2004
until the Expiration Date (as defined below), all or any part of 1,008,065
shares (the “Warrant Shares”) of the Company’s fully paid and nonassessable
Common Stock (as defined below); subject, however, to the provisions and upon
the terms and conditions hereinafter set forth.

 

This Warrant is issued pursuant to that certain Asset Purchase Agreement dated
as of July 24, 2004 by and among the Company, Net to Net, Net to Net
Technologies Limited, Net to Net Technologies GmbH and for certain limited
purposes thereof, certain stockholders of Net to Net (the “Purchase Agreement”).

 

1. The rights represented by this Warrant may be exercised by the holder hereof,
in whole or in part (but not as to a fractional share of Common Stock), by the
surrender of this Warrant (properly endorsed, if required) (with the notice of
exercise substantially in the form attached hereto as Exhibit A duly completed
and executed), at the principal office of the Company (or such other office as
the Company may designate by notice in writing to the holder hereof). Unless the
exercise is a “cashless exercise” as described below, such surrender of the
Warrant shall be accompanied by full payment to the Company, by wire transfer to
an account designated by the Company in immediately available funds in lawful
money of the United States of America or by certified check or bank draft, of
the purchase price for such Warrant Shares. The Company agrees that the shares
so purchased shall be deemed to be issued to the holder hereof as the record
owner of such shares, as of the close of business of the date on which this
Warrant shall have been surrendered and payment made for such shares, as
aforesaid.



--------------------------------------------------------------------------------

Certificates for the shares so purchased shall be delivered to the holder hereof
within a reasonable time, not exceeding thirty (30) days, after the rights
represented by this Warrant shall have been so exercised. The Company shall
permit the holder of the Warrant to pay the exercise price and any applicable
taxes through a cashless exercise by withholding from the Warrant Shares a
number of shares of Common Stock having a value equal to the exercise price. The
Fair Market Value of the Common Stock as of the last trading day immediately
prior to the exercise date shall be used in valuing the Warrant Shares used in
payment of the exercise price. Alternatively, to the extent permitted under
Regulation T of the Federal Reserve Board and subject to applicable securities
laws, the Warrant may be exercised through a broker in a cashless exercise
whereby the broker sells the Warrant Shares and delivers cash sales proceeds to
the Company in payment of the exercise price and any applicable taxes. In such
case, the date of exercise shall be deemed to be the date on which notice of
exercise is received by the Company, and the exercise price shall be delivered
to the Company on the settlement date.

 

2. The Warrant will be exercisable, assignable and transferable until the
Expiration Date; provided, however, that any transfer or assignment of the
Warrant to any person must be made in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”), or any similar
federal statute then in effect and the Delaware General Corporation Law and any
applicable state securities statute (collectively, the “Securities Laws”).
Subject to compliance with the foregoing and with Section 5, this Warrant and
all rights hereunder are transferable in whole or in part upon the books of the
Company by the registered holder hereof in person or by duly authorized
attorney, and new Warrants shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of the
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company.

 

3. The Company covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will have at
all times authorized and reserved for the purpose of issue or transfer upon
exercise of the rights evidenced by this Warrant, a sufficient number of shares
of its Common Stock to provide therefor.

 

4. Each certificate for Warrant Shares issued upon exercise of this Warrant,
unless at the time of exercise such Warrant Shares are registered under the
Securities Act, shall bear the following legend (and any additional legend
required by applicable law or rule) on the face thereof:

 

THE SHARES OF STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED PURSUANT TO THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW. NEITHER THESE
SHARES, NOR ANY PORTION THEREOF OR INTEREST THEREIN, MAY BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE
WITH SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW, OR, IN THE OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED.

 

The provisions of Section 5 shall be binding upon all holders of certificates
bearing the above legend and shall also be applicable to all holders of this
Warrant.

 

- 2 -



--------------------------------------------------------------------------------

5. (a) Warrant and Warrant Shares Not Registered. The holder of this Warrant, by
acceptance hereof, represents, acknowledges and agrees that this Warrant and the
Warrant Shares which may be purchased upon exercise of this Warrant are not
being registered under the Securities Act, that the issuance of this Warrant and
the offering and sale of such Warrant Shares are being made in reliance on the
exemption from registration under Section 4(2) of the Securities Act as not
involving any public offering and that the Company’s reliance on such exemption
is predicated in part on the representations made by the initial holder of this
Warrant to the Company that such holder (1) is acquiring this Warrant for
investment for its own account, with no present intention of reselling or
otherwise distributing the same, provided, nevertheless, that the disposition of
its property shall at all times be within its control, (2) is an “accredited
investor” as defined in Regulation D under the Securities Act, (3) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investments made or to be made in
connection with the acquisition and exercise of this Warrant, (4) has been given
the opportunity to (i) ask questions of, and receive answers from the Company or
any affiliate thereof concerning matters pertaining to an investment in the
Company and (ii) obtain any additional information which the Company can acquire
without unreasonable effort or expense that is necessary to evaluate the merits
and risks of an investment in the Company and (5) has carefully considered and
has, to the extent it believes such discussion necessary, discussed with legal,
tax, accounting and financial advisers the suitability of an investment in the
Company in light of its particular tax and financial situation, and has
determined that this Warrant and any Warrant Shares being acquired by it
hereunder are a suitable investment for such holder. Neither this Warrant nor
the related Warrant Shares may be transferred except (i) pursuant to an
effective registration statement under the Securities Act, (ii) to any
affiliate, or a nominee, of the holder hereof or thereof, or (iii) in the case
of transfers other than those described in clauses (i) and (ii) preceding, upon
the conditions specified in Section 5(b), which conditions are intended, among
other things, to ensure compliance with the provisions of the Securities Act in
respect of the transfer of this Warrant or of such Warrant Shares.

 

(b) Notice of Transfer; Opinion of Counsel. The holder of this Warrant, by
acceptance hereof, agrees that prior to the disposition of this Warrant or of
any Warrant Shares, such holder will give written notice to the Company
expressing such holder’s intention to effect such disposition together with (1)
an opinion of independent counsel as may be designated by such holder and
reasonably satisfactory to the Company as to the necessity or non-necessity of
registration under the Securities Act, and (2) such counsel’s opinion (or other
evidence reasonably satisfactory to the Company) that such disposition will also
be in compliance with applicable state securities law, and the following
provisions shall apply:

 

(i) If in the opinion of such counsel, the proposed disposition does not require
registration under the Securities Act of this Warrant or the Warrant Shares
issuable or issued upon the exercise of this Warrant, such holder shall be
entitled to dispose of this Warrant or the Warrant Shares theretofore issued
upon the exercise hereof, all in accordance with the terms of the notice
delivered by such holder to the Company.

 

- 3 -



--------------------------------------------------------------------------------

(ii) If in the opinion of such counsel, such proposed disposition may require
such registration of this Warrant or the Warrant Shares issuable or issued upon
the exercise of this Warrant, the holder of this Warrant shall not be entitled
to transfer this Warrant or such Warrant Shares without such registration.

 

The parties hereto expressly acknowledge and agree that the restrictions under
this Section 5 shall not apply to any distribution of this Warrant or any
Warrant Shares hereunder to certain of the stockholders of Net to Net (all of
whom are “accredited investors” as defined in Regulation D under the Securities
Act) entitled to receive such Warrant or any Warrant Shares upon any
distribution of the consideration under the Purchase Agreement

 

6. (a) If at any time the Company shall (i) declare a dividend or make a
distribution on its outstanding Common Stock in Common Stock or any stock or
securities convertible into or exchangeable for Common Stock, (ii) subdivide or
reclassify any of its outstanding Common Stock into a greater number of shares
or (iii) combine or reclassify any of its outstanding Common Stock into a
smaller number of shares, then upon the occurrence of such event or action, the
Warrant purchase price shall be adjusted, effective immediately after the record
date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification, to the price calculated by
multiplying the Warrant purchase price in effect immediately prior to such
record date or effective date by a fraction, the numerator of which is the total
number of fully diluted outstanding shares of Common Stock immediately prior to
giving effect to such dividend, distribution, subdivision, combination or
reclassification, and the denominator of which is the total number of shares of
fully diluted outstanding shares of Common Stock immediately after giving effect
to such dividend, distribution, subdivision, combination or reclassification.
Upon any adjustment to the Warrant purchase price as provided above, the holder
hereof shall thereafter be entitled to purchase, at the Warrant purchase price
resulting from such adjustment, the number of shares of Common Stock (calculated
to the nearest .001 of a share) obtained by multiplying the Warrant purchase
price in effect immediately prior to such adjustment by the number of shares of
Common Stock issuable on the exercise hereof immediately prior to such
adjustment and dividing the product thereof by the Warrant purchase price
resulting from such adjustment.

 

(b) In the event that the Company shall, at any time or from time to time during
the period that this Warrant shall be exercisable, issue any shares of Common
Stock (other than shares issuable pursuant to options outstanding as of the date
hereof and shares issuable pursuant to incentive stock plans adopted for benefit
of the Company’s employees) for a consideration per share less than the Warrant
purchase price in effect immediately prior to the issuance of such shares, or
without consideration, then, and thereafter successively upon each such
issuance, the Warrant purchase price in effect immediately prior to the issuance
of such shares shall forthwith be reduced to a price (calculated to the nearest
full cent) determined by dividing (a) an amount equal to (i) the total number of
shares of Common Stock outstanding immediately prior to such issuance,
multiplied by the Warrant purchase price in effect immediately prior to such
issuance, plus (ii) the consideration, if any, received by the Company upon such
issuance, by (b) the total

 

- 4 -



--------------------------------------------------------------------------------

number of shares of Common Stock outstanding immediately after such issuance.
After each adjustment of the Warrant purchase price, the total number of shares
of Common Stock purchasable upon exercise of this Warrant shall be
proportionately adjusted to such a number of shares as the Warrant purchase
price, multiplied by the number of shares of Common Stock, will pay for at the
adjusted Warrant purchase price. For purposes of this subsection (6), the
following provisions shall be applicable:

 

(i) In the case of the issuance of shares of Common Stock or other securities of
the Company for cash, the consideration received by the Company therefor shall
be deemed to be the cash proceeds received by the Company therefor, less any
commissions or other expenses paid or incurred by the Company for any
underwriting of, or otherwise in connection with, the issuance thereof.

 

(ii) In case of the issuance of shares of Common Stock or other securities of
the Company for a consideration other than cash, or a consideration a part of
which shall be other than cash, the amount of the consideration received by the
Company therefor shall be deemed to be the cash proceeds, if any, received by
the Company, plus the fair market value of the consideration other than cash, as
determined by the Board of Directors of the Company, less any commissions or
other expenses paid or incurred by the Company for any underwriting of, or
otherwise in connection with, such issuance; provided, however, that the amount
of such consideration other than cash shall in no event exceed the cost thereof
as recorded on the books of the Company.

 

(iii) In case of the issuance by the Company of (i) any security that is
convertible into or exchangeable for shares of Common Stock or (ii) any rights,
warrants (other than these Warrants) or options to purchase shares of Common
Stock, the Company shall be deemed to have issued the maximum number of shares
of Common Stock into which such convertible or exchangeable securities may be
converted or exchanged, or the maximum number of shares of Common Stock
deliverable upon the exercise of such rights, warrants or options, as the case
may be, for the consideration (determined as provided in (i) and (ii) above)
received by the Company for such convertible or exchangeable securities, or for
such rights or options, as the case may be, plus the minimum aggregate price at
which shares of Common Stock are to be delivered upon the exercise of such
rights, warrants or options, as the case may be. On the expiration of such
rights, warrants or options, or the termination of such right to convert or
exchange, the Warrant purchase price hereunder shall be readjusted to such
Warrant purchase price as would have obtained had the adjustments made upon the
issuance of such rights, warrants or options, or convertible or exchangeable
securities been made upon the basis of the delivery of, and receipt of the
consideration or adjustment payment, if any, actually paid for, only the number
of shares of Common Stock actually delivered upon the exercise of such rights,
warrants or options, or upon the conversion or exchange of such securities.
Except as provided in the next preceding sentence, no further adjustment of the
Warrant purchase price shall be made as a result of the actual issuance of
shares of Common Stock referred to in this (iii).

 

- 5 -



--------------------------------------------------------------------------------

(iv) The consideration for any securities issued as a stock dividend shall be
deemed to be zero.

 

(v) The number of shares of stock of any class at any time outstanding shall
include all shares of stock of that class then owned or held by or for the
account of the Company.

 

(vi) If at any time or from time to time, the Company shall, by subdivision,
consolidation or reclassification of shares, or otherwise, change as a whole the
outstanding shares of Common Stock into a different number or class of shares,
the number and class of shares as so changed shall, for the purposes of each
Warrant and the terms and conditions hereof, replace the shares outstanding
immediately prior to such change, and the Warrant purchase price in effect, and
the number of shares purchasable under each Warrant, immediately prior to the
date on which such change shall become effective, shall be proportionately
adjusted.

 

(vii) Irrespective of any adjustment or change in the Warrant purchase price or
the number of shares of Common Stock actually purchasable under each warrant of
like tenor, the Warrants theretofore and thereafter issued may continue to
express the Warrant purchase price per share and the number of shares
purchasable thereunder as the Warrant purchase price per share and the number of
shares purchasable were expressed on the Warrants when initially issued.

 

(c) In case of any reorganization, reclassification or recapitalization of the
capital stock of the Company (other than in the cases referred to in Section
6(a) above), or in case of the consolidation or merger of the Company with or
into another corporation, or in case of the sale or transfer of the property of
the Company as an entirety or substantially as an entirety, there shall
thereafter be deliverable, upon the exercise of this Warrant or any portion
thereof (in lieu of or in addition to the number of Warrant Shares theretofore
deliverable, as appropriate), the number of shares of stock or other securities
or property which would otherwise have been deliverable upon the exercise of
this Warrant or any portion hereof at the time, that the holder would have been
entitled upon such reorganization, reclassification or recapitalization of
capital stock, or upon such consolidation, merger or sale, and at the same
aggregate Warrant purchase price.

 

Prior to and as a condition of the consummation of any transaction described in
the preceding paragraph, the Company shall cause effective provisions to be made
so that the holder shall have the right thereafter by exercising this Warrant to
purchase the kind and amount of shares of stock or other securities or property
which would have been receivable upon such consummation had this Warrant been
exercised in full immediately prior thereto. Any such provisions shall also
include adjustments which shall be as nearly equivalent as practicable to the
adjustments as provided for in this Section 6. Any such adjustment shall be made
by and set forth in a supplemental agreement between the Company and the
successor entity which agreement shall bind such entity.

 

- 6 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, no adjustment under this
Section 6 need be made to the number of Warrant Shares or the Warrant purchase
price unless such adjustment would require an increase or decrease of at least
1% of the number of Warrant Shares of the Warrant purchase price then in effect.
Any lesser adjustment shall be carried forward and shall be made at the earlier
of immediately prior to the exercise of this Warrant or the time of and together
with the next subsequent adjustment, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least 1% of the Warrant Shares or the Warrant purchase price.

 

7. Upon the happening of any event requiring an adjustment of the Warrant
purchase price hereunder, the Company shall forthwith give written notice
thereof to the registered holder of each Warrant, stating the adjusted Warrant
purchase price and the adjusted number of shares of Common Stock purchasable
upon the exercise thereof resulting from such event, and setting forth in
reasonable detail the method of calculation and the facts on which such
calculation is based. The certificate of the Company’s independent public
accountants shall be conclusive evidence of the correctness of any computation
made hereunder.

 

8. In case at any time during the period this Warrant shall be exercisable,

 

(a) the Company shall declare a dividend or make a distribution on its
outstanding Common Stock in Common Stock or any stock or securities convertible
into or exchangeable for Common Stock;

 

(b) the Company shall subdivide or reclassify any of its outstanding Common
Stock into a greater number of shares;

 

(c) the Company shall combine or reclassify any of its outstanding Common Stock
into a smaller number of shares;

 

(d) there shall be any reorganization, reclassification or recapitalization of
the capital stock of the Company, or consolidation or merger of the Company with
or into another corporation, or sale or transfer of the property of the Company
as an entirety or substantially as an entirety; or

 

(e) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, in any one or more of such cases, the Company shall give to the holder of
this Warrant (i) at least ten (10) days’ prior written notice of the date on
which the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights, or for determining rights to vote
in respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and (ii) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, at least ten (10) days’ prior written notice of the
date when the same shall take place. Such notice in accordance with the
foregoing clause (i) shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of Common
Stock

 

- 7 -



--------------------------------------------------------------------------------

shall be entitled thereto, and such notice in accordance with the foregoing
clause (ii) shall also specify when the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, as the case may be. Each such
written notice shall be given by first class mail, postage prepaid, addressed to
the holder of this Warrant at the address of such holder as shown on the books
of the Company.

 

9. The following words and terms as used in this Warrant shall have the
following meanings:

 

  (a) “Common Stock” shall mean and include the Company’s Common Stock, $0.001
par value per share, authorized on the date hereof.

 

  (b) “Expiration Date” shall mean the close of business on December 31, 2005.

 

  (c) “Fair Market Value” shall mean the closing sales price on the Nasdaq
National Market on such date or, in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported.

 

10. This Warrant is exchangeable, upon its surrender by the registered holder at
such office of the Company, for new warrants of like tenor, representing, in the
aggregate, the right to subscribe for and purchase the number of shares that may
be subscribed for and purchased hereunder, each of such new warrants to
represent the right to subscribe for and purchase such number of shares as shall
be designated by the registered holder at the time of such surrender. Upon
receipt of evidence satisfactory to the Company of the loss, theft, destruction,
upon delivery of a bond of indemnity satisfactory to the Company, or, in the
case of any such mutilation, upon surrender or cancellation of this Warrant, the
Company will issue to the registered holder a new warrant of like tenor, in lieu
of this Warrant, representing the right to subscribe for and purchase the number
of shares that may be subscribed for and purchased hereunder. Nothing herein is
intended to authorize the transfer of this Warrant, except as permitted under
Paragraphs 2 and 5.

 

11. Except as otherwise specifically set forth herein, no provisions of this
Warrant and no right or option granted or conferred hereunder shall in any way
limit, affect or abridge the exercise by the Company of any of its corporate
rights or powers to recapitalize, amend its Certificate of Incorporation,
reorganize, consolidate or merge with or into another corporation, or transfer
all or any part of its property or assets, or the exercise of any other of its
corporate rights and powers.

 

12. This Warrant shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of Delaware, without regard
to the conflict of law principles thereof.

 

13. No provision of this Warrant may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party against which
enforcement of the same is sought.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Warrant to be signed by its
duly authorized officers under its corporate seal, and to be dated this 3rd day
of August, 2004.

 

PARADYNE NETWORKS, INC.

By:

 

/s/ Sean E. Belanger

--------------------------------------------------------------------------------

Name:

 

Sean E. Belanger

Title:

 

President and Chief Executive Officer

 

Attest:

/s/ Patrick M. Murphy

--------------------------------------------------------------------------------

Patrick M. Murphy

Senior Vice President, Chief Financial Officer,

Treasurer and Secretary

 



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF EXERCISE

 

To: Paradyne Networks, Inc. (the “Company”)

 

1. The undersigned hereby elects to purchase                     shares of
Common Stock of the Company pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such shares in full.

 

2. Please issue a certificate or certificates representing                     
shares in the name of the undersigned or in such other name or names as are
specified below:

 

 

--------------------------------------------------------------------------------

(Name)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

3. The undersigned represents that (i) it is an “accredited investor” as defined
in Rule 501 under Regulation D promulgated under the Securities Act of 1933, as
amended and (ii) the aforesaid shares are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares, except as in compliance with
applicable securities laws.

 

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Date)